Citation Nr: 0813776	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-04 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a claimed heart 
disorder, to include an irregular heartbeat.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected acromioclavicular 
separation of the right shoulder.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected acromioclavicular 
separation of the left shoulder.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of left anterior 
cruciate ligament and medial collateral ligament tear with 
post-traumatic degenerative joint disease.  

5.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of a ganglion cyst removal of the 
right wrist.  

6.  Entitlement to an initial compensable evaluation for the 
service-connected posterior chest pain associated with 
cutaneous nerve injury.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from August 1996 to October 
2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  An April 2006 rating decision granted 
service connection for bilateral shoulder, left knee, right 
wrist, and a chest disability; service connection for history 
of an irregular heartbeat was denied.  

The veteran has timely appealed the ratings assigned to the 
disabilities for which service connection was granted and for 
service connection for history of an irregular heartbeat.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in February 2008, and a 
transcript of the hearing is of record.  Although it was 
noted on behalf of the veteran during the hearing that he 
would submit additional private evidence, no additional 
evidence has been submitted.  

The issue of an initial evaluation in excess of 20 percent 
for the service-connected cervical spine disability was 
raised by and on behalf of the veteran at his February 2008 
videoconference hearing.  As this issue has not been 
adjudicated by the RO, it is referred to the RO for all 
indicated action.  

The claims of service connection for heart disease, an 
initial evaluation in excess of 10 percent for service-
connected bilateral shoulder disability, an initial 
evaluation in excess of 10 percent for left knee disability, 
and an initial compensable evaluation for service-connected 
right wrist disability are being remanded to the RO via the 
Appeals Management Center in Washington, DC. for additional 
development.  



FINDING OF FACT

The service-connected chest pain does not cause any 
functional impairment.  



CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
evaluation for the service-connected chest pain have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.73 including Diagnostic Codes 8599-5323 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concludes that the notice requirements of VCAA have 
been satisfied with respect to the issue decided hereinbelow.  

The veteran submitted a claim for service connection for 
chest pain in October 2005, and the RO sent the veteran a 
letter in November 2005 in which he was informed of the 
requirements needed to establish entitlement to service 
connection.  An April 2006 rating decision granted service 
connection for chest pain and assigned a no percent rating 
effective on October 13, 2005.  

It has been determined by VA's Office of the General Counsel 
that, when a claim is granted and the veteran submits a 
notice of disagreement as to a "downstream element" of such 
claim, such as the assigned rating, notice under 38 U.S.C.A. 
§ 5103(a) is not required as to the secondary claim raised in 
the notice of disagreement.  See VAOPGCPREC 8-03; 69 Fed. 
Reg. 25180 (2004).  Based on this record, the Board finds 
that the VA's duty to notify has been satisfied.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

The private medical evidence was added to the claims files 
after the above-noted letter.  Based on this record, the 
Board finds that VA's duty to notify has been satisfied.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the AOJ, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in her possession that pertains to a 
claim.  

The Board notes that the veteran was informed in March 2006 
that an effective date would be assigned if his increased 
rating claim was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2007).  

The veteran was also told in the March 2006 letter that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  See Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was 
conducted in November 2005.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issue decided herein.  

The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  


Analysis  

An April 2006 rating decision granted service connection for 
posterior chest pain associated with cutaneous nerve injury, 
claimed as chronic back pain, because the veteran complained 
of back pain at service discharge and because VA examination 
in November 2005 showed a disability in the chest area 
associated with complaints of back pain.  

An initial noncompensable rating was assigned, effective on 
October 13, 2005, under Diagnostic Code 8599-5323.  It was 
noted by the RO that the condition was evaluated based on the 
criteria for muscle injuries because there was no suitable 
neurological diagnostic code.  

Diagnostic Code 5323 involves Muscle Group XXIII, muscles of 
the side and back of the neck: suboccipital, lateral 
vertebral and anterior vertebral muscles, which involve 
movement of the head and fixation of shoulder movement.  A 
noncompensable rating is assigned for slight impairment and a 
10 percent rating is warranted for moderate impairment.  

On VA examination in November 2005, there were no spasms in 
the posterior chest area, although there was decreased 
sensation to touch between the shoulder blades.  The 
diagnosis was that of posterior chest pain without thoracic 
spine abnormality.  

When examined by R.M.M., M.D., in May 2006, the veteran 
denied having chest pain, shortness of breath and 
palpitations.  The subsequent medical evidence on file does 
not contain any complaints or findings related to service-
connected chest pain.  

Additionally, the Board notes that the veteran testified in 
February 2008 that what he once thought was back and chest 
pain was actually neck pain, for which the veteran was 
service connected by rating decision in February 2007.  

Consequently, the Board finds that, because the service-
connected chest pain is not shown to cause any functional 
impairment, an initial compensable evaluation is not 
warranted.  



ORDER

An initial compensable evaluation for the service-connected 
chest pain is denied.  



REMAND

The veteran testified at his February 2008 on the current 
severity of his service-connected shoulders, left knee, and 
right wrist disabilities, indicating that these disabilities 
have increased in severity since the most recent VA 
evaluation in November 2005.  

With respect to the veteran's service-connected shoulder 
disabilities, the Board notes that additional relevant 
medical evidence dated in August 2007 was added to the claims 
files after the January 2007 Statement of the Claim without a 
waiver of initial RO review.  See 38 C.F.R. § 19.37 (2007).  

There is evidence in service of an irregular heartbeat 
without symptoms of cardiac involvement.  However, a private 
echocardiogram in May 2006, seven months after service 
discharge, showed mild aortic insufficiency and borderline 
enlarged left ventricle with normal regional wall motion and 
function.  The Board notes that there is no nexus opinion on 
file on whether this finding of valvular heart disease is 
related to service, as required by VCAA.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence, etiology, or severity of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, these remaining issues on appeal are REMANDED to 
the AOJ for the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide any additional evidence 
relevant to the issues currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional records 
pertinent to his claim for service 
connection for heart disease, as well as 
his claims for initial evaluations in 
excess of 10 percent for service-
connected bilateral shoulder and left 
knee disabilities, and his claim for an 
initial compensable evaluation for 
service-connected right wrist disability, 
including treatment since the most recent 
evidence on file in August 2007.  After 
obtaining any necessary authorization 
from the veteran for the release of her 
private medical records, the AOJ should 
obtain and associate with the file all 
records that are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  The AOJ should schedule the veteran 
for a VA heart examination to determine 
the nature and likely etiology of any 
current heart disease, to include an 
irregular heartbeat.  The veteran's VA 
claims folders, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report must reflect review of 
pertinent material in the claims folder.  
Any necessary tests or studies must be 
conducted, and all findings must be 
reported in detail.  

After reviewing the claims files and 
examining the veteran, the examiner 
should provide an opinion whether it is 
at least as likely as not (50 percent or 
more likelihood) that the veteran has a 
current acquired heart disability due to 
service.  A complete rationale for all 
opinions must be provided.  

3.  The veteran should also be afforded a 
VA examination to ascertain the current 
severity of the service-connected 
bilateral shoulder, left knee, and right 
wrist disabilities.  The veteran's VA 
claims folders, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report must reflect review of 
pertinent material in the claims folders.  
Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The clinical findings must include range 
of motion studies.  The examiner must 
also discuss whether there is any 
instability of the left knee.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.655 (2007).  

In the event that the veteran does not 
report for one of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  After the above has been completed, 
the AOJ should readjudicate the veteran's 
claim of service connection for heart 
disease, to include an irregular 
heartbeat, as well as the claims for 
initial evaluations in excess of 10 
percent for the service-connected 
bilateral shoulder and left knee 
disabilities and for an initial 
compensable evaluation for the service-
connected right wrist disability.  

The AOJ should take into consideration 
any and all evidence that has been added 
to the record since its last adjudicative 
action.  With respect to the increased 
rating issues, the AOJ should consider 
all potentially applicable diagnostic 
codes and whether separate ratings can be 
assigned for limitation of both flexion 
and extension of the left knee in 
accordance with See VAOPGCPREC 9-04; 69 
Fed. Reg. 59990 (2004) (rating limitation 
of flexion and extension of the leg 
separately under Diagnostic Codes 5260 
and 5261).  If any of the benefits sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent current law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


